BOWMAN, Circuit Judge,
dissenting.
I respectfully dissent from the Court’s slightly surrealistic holding that the plaintiffs have standing to maintain this lawsuit. The constitutional requirements for standing compel, it seems to me, the opposite result. The Supreme Court of the United States has stated that, at an irreducible minimum, Article III requires plaintiffs to allege personal injury fairly traceable to the defendant’s allegedly unlawful conduct and likely to be redressed by the requested relief. See Valley Forge Christian College v. Americans United for Separation of Church and State, Inc., 454 U.S. 464, 472, 102 S.Ct. 752, 758, 70 L.Ed.2d 700 (1982). This irreducible minimum is a “core component derived directly from the Constitution.” Allen v. Wright, 468 U.S. 737, 751, 104 S.Ct. 3315, 3324, 82 L.Ed.2d 556 (1984).
Plaintiffs therefore must show that their alleged injury (increased likelihood of diminished opportunities to enjoy viewing endangered species in foreign lands) is traceable to the defendant’s allegedly unlawful conduct and that the relief requested will redress the injury. I part company with the majority at this point in the analysis because I do not believe that plaintiffs have made this showing.
As to the traceability requirement, I believe that the purported causal link between the challenged regulation and any harm to endangered species in foreign lands is far too speculative, attenuated, and remote to support standing. The Endangered Species Act (ESA) does not give the Secretary the power to order an action agency to comply with his requests or to veto its decisions. See Sierra Club v. Marsh, 816 F.2d 1376, 1386 (9th Cir.1987). Nor does the Secretary have any power to direct the actions or decisions of a foreign country. Even if the action agency independently decided to forego participation in a foreign project, it is entirely speculative whether the host nation would abandon its plans or seek the withdrawn aid, be it funding or technical assistance, from another source. “[UJnadorned speculation will not suffice to invoke the federal judicial power.” Simon v. Eastern Ky. Welfare Rights Org., 426 U.S. 26, 44, 96 S.Ct. 1917, 1927, 48 L.Ed.2d 450 (1976).
It is no answer in this case to say that the Secretary’s alleged failure to comply with the statute (by not requiring the action agencies to consult with him on foreign projects) creates the risk that harm to endangered species may be overlooked by an agency’s failure to consult. See ante at 1042. The ESA itself, independent of the regulations promulgated thereunder, imposes an obligation on the agencies that assist overseas projects to insure that their actions are not likely to jeopardize the continued existence of any threatened species. See 16 U.S.C. § 1536(a)(l)-(2). The consultation process, or the lack thereof, in no way diminishes this duty.1
As to the redressability requirement, I cannot discern how the relief that plaintiffs seek would effectively address their alleged injury. As previously mentioned, even if the Secretary is ordered to require the action agencies to consult with him regarding foreign ventures, the action agency and the host nation still would be legally entitled to exercise their independent judgment concerning proposed projects. Further, regardless of the availability of consultation, the action agency has a duty under the ESA to insure the environmental soundness of its operations.
The Court’s response to these concerns is the assertion that “Congress itself has legislated the requisite causation and redress-*1045ability.” Ante at 1043. Even accepting as correct, as the Court does, ante at 1043, plaintiffs’ “contention that Congress has determined that the remedy for the harm to their members’ personal, professional, and aesthetic interest in endangered species is consultation between the Secretary and the action agency,” it does not follow that plaintiffs have satisfied the constitutional requirements for standing. For it is the courts, not Congress, which must decide whether Article III, Section 2 of the Constitution has been satisfied in the circumstances of the particular case. We cannot satisfy this duty by deciding that Congress may have intended for us to exercise jurisdiction — an intention, by the way, that is far from clear; we must decide that the Constitution authorizes us to do so.
Read literally, the citizen suit provision of ESA, 16 U.S.C. § 1540(g), authorizes “any person” to bring suit to enjoin “violation of any provision [of ESA] or regulation issued under the authority thereof.” This provision does not advert in any way to any of the constitutional requirements for standing. To construe section 1540(g) as the Court does is to attribute to Congress the unexpressed intent to dispense with standing requirements entirely, and to allow “any person” to sue for an injunction against “violation of any provision” of ESA or its regulations. Surely Congress did not intend this provision to be read in a vacuum, without regard to constitutional limitations.
For the reasons adumbrated above, I would affirm the decision of the District Court dismissing this action for lack of standing.

. The record demonstrates that the action agencies take this duty very seriously. The claim that formal consultation with the Secretary would have any impact on the concern of these agencies for the protection of endangered species or their actual decisions on particular projects is at best conjectural.